Broyles, C. J.
“1. Under proper construction of Civil Code (1910), § 5269, the words ‘his county/ as employed therein, refer to the county in which the officer serving the process has his tenure of office.”
“2. A suit was brought, in the city court of Baxley, Georgia, on an open account, against a resident of Appling county, and at the same time a summons of garnishment (based upon proper affidavit and bond) was issued, and the person to whom it was directed, although a resident of a county other than Appling, was served personally in Appling county by the sheriff of the city court of Baxley. Held, that the city court of Baxley did not have jurisdiction of the garnishment proceeding against the person so served with the summons of garnishment, and did not have authority to require him to answer the summons of garnishment in that court.”
*489Decided November 12, 1929.
E. J. Lawrence, for plaintiff.
J. G. Bennett, E. L. Williams, John Rogers, for defendant.
3, Tlie preceding paragraphs set forth the riding of the Supreme Court in this ease (in answer to certified questions from this court), and under those rulings the city court of Baxley had no jurisdiction of the garnishment proceedings against C. 0. Smith and John Davis, and was without authority to require them to answer the summons of garnishment in that court, and the judge of the city court of Baxley properly passed an order discharging- them and sustaining their pleas to the jurisdiction. Por the full opinion of the Supreme Court see Williams v. Smith, 169 Ga. 136 (149 S. E. 908).

Judgment affirmed.


Luke and Bloodworth, JJ., concur.